MEMORANDUM**
Leon Sabra Blatt appeals pro se the district court’s order dismissing on statute of limitation grounds his 42 U.S.C. § 1983 action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s conclusion that the action was barred by the statute of limitations. Hernandez v. Spacelabs Med., Inc., 343 F.3d 1107, 1112 (9th Cir.2003). We review for abuse oí discretion the district court’s conclusion that equitable tolling did not apply. Leong v. Potter, 347 F.3d 1117, 1121 (9th Cir.2003). We affirm.
*969The district court properly concluded that Blatt’s current action was untimely pursuant to Wash. Rev.Code § 4.16.080 because the action was filed more than three years after the alleged events. See Wilson v. Garcia, 471 U.S. 261, 268-71, 105 S.Ct. 1938, 85 L.Ed.2d 254 (1985) (statute of limitations and tolling rules for section 1983 action are controlled by law of forum state).
Furthermore, the district court did not abuse its discretion by concluding that Blatt’s prior action did not equitably toll the statute of limitations for his current cause of action. See Dowell Co. v. Gagnon, 36 Wash.App. 775, 677 P.2d 783, 784 (1984).
We do not consider Blatt’s contentions regarding the district court’s orders granting his motion for voluntary dismissal and denying his motion for relief from judgment in his prior action, as those orders were the subject of a previous appeal. See Blatt v. Doe, 03-35150 (9th Cir. July 8, 2003).
Blatt’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.